Campbell, C. J.,
delivered the following dissenting opinion.
I think the rule which prevails in England, and New York, New Jersey, and Ohio, and which is preferred by several eminent text writers, is the true one, and that a bank taking paper for collection is responsible for the default of its correspondent. I do not find fault with the cases cited from our own reports. They were where the claim was handed to a notary, and it was properly held that he was the agent, not of the bank, but of the owner of the paper, and that the bank was not responsible for the default of the notary. Where protest becomes necessary or proper the paper must be handed to a notary, and the owner of the claim knows that, and is conclusively presumed to have authorized the bank to commit the paper to a notary if it should become necessary to protest it, and the bank could not be held to be the surety of the notary any more than for a sheriff or other officer in executing the duties of his office, if suit became necessary on the claim and should be instituted. The language of the court in the cases cited seems broad enough to conduct to the conclusion a majority of the judges have reached in this case; but it should be interpreted and limited to the case before the court, and, this done, those cases are authority only for the proposition that a bank handing paper, which istobeprotested, to a competent officer for that purpose, is not to be held answerable for his failure of duty. To this I agree, but I am unable to assent to the doctrine that a bank is not responsible for its own agents in the conduct of its regular business. It seems to be *119settled that a collecting agency which takes a claim for collection at a distant point is responsible for the acts of its agent to whom the claim is sent for collection. Hoover v. Wise, 91 U. S. 308; Bradstreet v. Everson, 72 Penn. St. 124; Morgan v. Tener, 83 Penn. St. 305. I am not able to draw a distinction between a collection agency, by that name, and a bank, which is a collection agency, where it undertakes to collect claims for customers. Dan. Neg. Inst., § 342; 34 Am. Dec. 316.